       Case 2:13-cr-00011-DWM Document 236 Filed 12/22/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

UNITED STATES OF AMERICA,                           CR 13–11–BU–DWM–2

                  Plaintiff,

      v.                                                   ORDER

LEONARD EDWARD EWALT,

                   Defendant.


      The United States having moved unopposed to dismiss the amended petition

for revocation,

      IT IS ORDERED that the motion (Doc. 235) is GRANTED. The pending

Amended Revocation Petition (Doc. 222) is DISMISSED. The revocation hearing

set for January 6, 2021, is VACATED.

      DATED this      22 nd    day of December, 2020.




                                                                  12:39 PM
                                         Donald W. Molloy, District Judge
                                         United States District Court
